El Juez Asociado Sr. Wolí?,
emitió la opinión del tribunal.
En el caso sometido a nuestra consideración la teoría del demandante era que la demandada convino en suministrar al demandante una planta refrigeradora completa y eficiente para la completa conservación de pescado, pero la corte, al dictar su sentencia a favor del demandante se apartó algo de esa teoría. El parecer de la corte como ha sido expre-sado en su opinión fué en parte como sigue: que el deman-dante escribió a la demandada pidiéndole un presupuesto para una planta refrigeradora de ciertas dimensiones que se describen en la demanda, manifestándole que la necesi-taba para un negocio de pescado y que dicha planta debía tener frío suficiente para conservar el pescado.
La corte declaró probado que el demandante conocía muy poco de instalación de plantas refrigeradoras; que él tenía un negocio de pescado para realizarlo en San Juan trayén-dolo de fuera y conservándolo en una planta de refrigera-ción; que en persecución de esta idea en su carta de febrero 13 de 1917 pidió un presupuesto de la planta, haciendo la indicación del objeto para qué la necesitaba; que la deman-dada, después de consultar al perito Estebanez dió el pre-supuesto como aparece de la carta de febrero 19, 1917 y re-comendó un tanque especial para mantener la temperatura requerida, sin necesidad de que el compresor trabajara cons-tantemente'; que éllos tuvieron una entrevista en San Juan y era para la corte indudable que en la entrevista el deman-dante explicó satisfactoriamente a la demandada lo qué ne-*346cesitaba y el negocio a que iba a dedicar la planta; que de aquí nació la especifica&ión que aparece en el exhibit “F” del demandante en el que se describe la planta, y que este exhibit “F” tenía directa relación con el exhibit No. 1 de la demandada del que aparece un diseño del cuarto de refri-geración y que la temperatura para el interior era de 32 grados y la capacidad para enfriar de 600 a 800 libras de pescado, de 85 a 32 grados; que la planta fué construida pol-la demandada en agosto de 1917; que desde el primer mo-mento la planta funcionó mal y el pescado se descomponía por falta de frío suficiente para su conservación, porque no daba, una temperatura regular y constante de 32 grados Fa-renheit 3r quizás porque esa misma temperatura no era lo suficientemente baja para conservar el pescado; que dicho pescado se descomponía en dos o tres días y aun en menos tiempo; que el experto de la demandada tuvo conocimiento de ese hecho e intentó remediarlo, pero sin éxito; que así continuó funcionando la planta sin que en realidad pueda decirse que la demandada la hubiera entregado al deman-dante en condiciones de trabajar para lo que el demandante la necesitaba; que la corte creyó que la prueba la autorizaba a afirmar como lo hizo, que la causa de que la planta no hiciera su trabajo bien era que algunos de los aparatos de la misma eran insuficientes, como el condensador; que el cuarto o cámara estaba mal construido y mal aislado y no conservaba el frío o la baja temperatura, y que, como con-secuencia el pescado se conservaba por muy breve tiempo sin descomponerse; que el demandante no pidió una planta para congelar el pescado y guardarlo así poco menos que indefinidamente y que el - demandante no lo ha pretendido así, pero que era indudable que él explicó su negocio al ex-perto Estebanez y a la demandada y éstos sabían que él quería conservar el pescado que dedicaba a la venta; que no era lógico suponer que él solamente deseaba conservar el pescado por algunas horas y no por varios días y por tanto que la defensa en ese sentido no era suficiente; que el de-*347mandante una vez que tía explicado que su objeto es tener una planta para producir frío que le conserve el pescado en condiciones de venderlo ya lia cumplido su parte y que la demandada tenía el conocimiento técnico necesario que no tenía el demandante; que la demandada podía investigar para asegurarse de lo que necesitaba, el demandante con toda exac-titud y entonces hacer el presupuesto y entrar en el con-trato; que la demandada no podía excusarse fundándose en que la planta no había sido vendida para congelar pescado, puesto que la carta de febrero 13 de 1917 les decía: “el ne-gocio mío es de pescado y debe tener la planta el frío sufi-ciente para conservar este producto”. La corte declaró que no se probó que el demandante tuviera la puerta del cuarto o cámara fría abierta tan constantemente o tan amenudo que esto produjera la subida de temperatura en la cámara, pa-sando entonces la corte a considerar los daños y perjuicios, dictando sentencia no solamente por los daños realmente oca-sionados sino exigiendo a la demandada que instale una planta refrigeradora para la conservación de pescado.
En otras palabras, sostuvo la corte que éste era un con-trato por el cual las necesidades del comprador fueron cono-cidas del vendedor y que éste se comprometió a dar cum-plimiento a dichas necesidades. La corte expresó además que el compresor y la cámara no tenían capacidad suficiente pero era solamente otra manera de decir que el aparato no se ajustaba a las especificaciones, necesidades o exigencias del demandante.
La conclusión de la corte necesariamente no puede sig-nificar nada más que bajo las condiciones en que la planta-era manejada por el demandante el compresor y cuarto de refrigeración no eran eficientes. Determinadas de tal modo las necésidades del comprador como base del contrato, la corte asumió entonces, sin analizar más en qué consistían estas alegadas necesidades que las mismas no fueron cum-plidas.
No creemos que el demandante sostiene que sus exigen-*348cias o necesidades no tenían que ser manifiestas para el ven-dedor. En cierta parte de su opinión sugiere la corte que el demandado debió haber averiguado cuáles eran las nece-sidades del demandante pero no podemos seguir enteramente a. la corte en esta sugestión y. estamos obligados a resolver que las exigencias y necesidades del comprador deben reve-larse. Fuera de la descripción de la planta como aparece en los escritos no controvertidos de las partes, el único ele-mento adicional que aparece de la prueba documental y tes-tifical en el cual insiste el demandante era el de haber es-crito él una carta manifestándole a la demandada que éste era un negocio de pescado y deseaba una planta que debía tener el frío bastante para conservar pescado.
En el examen del demandante quedó claramente probado que él esperaba que la planta pudiera conservar de 1,200 a 1,500 libras de pescado por tres semanas. El demandante en una carta escrita bastante tiempo después de la instala-ción dijo que él indicó que quería conservar el pescado por quince o veinte días manifestando que no lo hizo bajo jura-mento aunque tuvo oportunidad de hacerlo. Fuera de esto, en cuanto a la cuestión relativa al período de tiempo que había de conservarse el pescado no existía prueba alguna de que el demandante manifestara alguna vez a la deman-dada o a sus agentes que él deseaba la planta para conser-var pescado por un período tan largo o en verdad por algún período de tiempo determinado. Los autos nada dicen res-pecto a la costumbre seguida en el negocio con excepción de la costumbre de este comerciante en particular y nada sabemos acerca del período corriente durante el cual debe conservarse el pescado. Por el contrario, la prueba tiende a mostrar como propiamente insistió la demandada que el negocio del demandante era de carácter transitorio, que él generalmente compraba pescado en pequeñas cantidades y vendía la mayor parte de su pescado fresco inmediatamente y solo deseaba la planta para la conservación del que le que-daba. No existe prueba alguna en los autos que siquiera *349sugiera que esta conservación por un período de tiempo tan largo hubiera sido tenida en cuenta por una u otra de las partes antes de que el contrato fuera realménte consumado. Se ha demostrado que la planta, excepción hecha quizás de un solo caso, prácticamente durante todo el tiempo que fue usada, conservó el pescado de tres a seis días. Las condi-ciones a que estaba sujeta la planta cuando el pescado se dañaba no han sido demostradas por la prueba, asunto al cual volveremos a referirnos. El demandante se mostró sa-tisfecho con probar en términos generales que en varias oca-siones el pescado se dañaba o ablandaba y tenía que botarse.
Que la cantidad de 600 a 800 libras era la especificada en las negociaciones resultó claro del peso de la prueba y de la opinión de la corte de modo que no discutiremos exten-samente la cuestión. Bajo la teoría de corresponder la planta a les necesidades de Márquez Roig lo más que entonces po-dría exigirse a la sociedad Sucesores de Abarca era que suministrara una planta capaz de conservar de 600 a 800 libras de pescado por un período razonable de tiempo. Era‘ el deber del demandante mostrar que Ja conservación del pescado por el término de tres o cuatro días no era un pe-ríodo de tiempo razonable sino que debía haber sido mayor, pero más particularmente era necesario que él mostrara que con sujeción a la conservación del pescado en cantidad no mayor de seis a ochocientos libras, la planta no prestó el servicio que se convino. Creemos que esto no lo hizo el demandante.
El demandante, en la silla de testigo, declaró que de tiempo en tiempo tenía que botar alrededor de 1,500 libras de pescado, pero no explica en qué circunstancias lo hacía. Dijo que tenía por costumbre vender el pescado más fresco y expresa su empleado que en ocasiones tenía tanto como mil libras allí de una sola vez. Existe cierta indicación de que el mismo Márquez Roig trató de hacer que la planta conservara hasta 1,400 libras las cuales manifiesta él que podía contener dicha planta. De todos modos se ha suge-*350í'ido la posibilidad y ciertamente no lia quedado excluida de que cuando el pescado se descomponía era porque se ponía en la planta demasiado pescado para los fines del contrato. Tampoco está excluida la posibilidad de que entre 1,400 ó 1,500 libras de pescado descompuesto que se botaba en va-rias ocasiones, parte de ellas por lo menos pudieran haber estado en la planta por un largo período, o alguna parte del mismo; basta puede que no haya estado en buena condi-ción al ser colocado en la planta.
Se insistió algo en el hecho de utilizar al experto Este-banez el demandado. El en realidad actuó para el deman-dado, instaló la planta o por lo menos se encontraba por allí cuando la planta fue instalada, pero desde el momento en que quedó instalada la planta su intervención quedó limi-tada a una tentativa para que la planta respondiera a las condiciones bajo las cuales el demandante deseaba que fun-cionara. Quedó establecido que este experto le indicó al pre-tendido comprador la diferencia que había entre una planta que podía congelar pescado y conservarlo por mucho tiempo, que es mucho más costosa, y una que meramente mantenga una temperatura de unos 32 grados Farenheit.y que Már-quez Eoig eligió la última clase de planta. Tampoco hay dis-cusión de que la clase de aparato entregado es capaz para alcanzar ordinariamente este grado de frío. El aparato en la práctica no alcanzaba completamente esta baja tempera! tura. Las partes difieren desde luego en cuanto a sus teo-rías por esta deficiencia. El apelado alega que la planta no era suficiente pára cumplir con el supuesto contrato y los apelantes sostienen que el defecto de la planta en no registrar 32 grados era por razones debidas al comprador así como el abrir y cerrar las puertas,, la excesiva cantidad de trabajo que se daba al aparato y otras causas que no de-penden del aparato mismo. El experto del apelado señor Seitz al ser examinado declaró que la planta no era defec-tuosa, sino que era una buena marca de aparato.
Además, cuando se vende una planta para conservar de *351seis a ochocientas libras de pescado y conserva la cantidad mínima o por lo menos algo más, entonces no puede ale-garse que la planta no se ha ajustado al convenio. Como liemos dielio antes, el demandante estaba en la obligación de demostrar que la planta no podía conservar de seis a ochocientas libras de pescado por un período de tiempo ra-zonable. lili demandante no demostró que la planta no con-servara de seis a ochocientas libras de pescado. La posi-bilidad de que por lo menos se trató de que conservara unas mil libras está indicado por la prueba. El demandante dice que él deseaba conservar grandes cantidades de pescado para vender a los vapores, pero que esto era parte de su negocio y que se le puso de manifiesto a la demandada no está reve-lado en autos. La prueba sí revela sin embargo que una parte del pescado que había de tirarse trató de venderse a los vapores.
Purity Ice Company v. Hawley Down Draft Furnace Company of Maryland, 22 Appeal Cases D. C. 573, fué un caso en el que se vendió un horno garantizándose que con él se harían ciertas cosas y la corte resolvió que el comprador estaba en la obligación de probar que el horno no se’ ajus-taba a los modelos garantizados. Márquez Roig recibió la planta refrigeradora, la usó por dos o tres meses y conservó cantidades de pescado en ella, y ciertamente estaba él en la obligación, como hemos dicho, de demostrar que la planta no estaba en condiciones de cumplir con el alegado contrato. Es cierto como hemos indicado que el experto de la deman-dada ayudó a instalar la planta y hasta ese punto era razo-nable por su correcta instalación. También és verdad, como declaró probado la corte inferior, que dicho experto sugirió el hecho de que el compresor no era bastante grande para la capacidad de la planta. El experto sugirió que la planta debía tener dos veces la capacidad de tubería de expansión pero el perito no dice qué cantidad de pescado contenía la planta entonces. .El también dijo que la .planta no llegaba a 32 grados Farenheit cuando él la examinaba y dijo que *35228 grados sería bastante para conservar pescado por poco tiempo pero no por dos meses. Como bemos dicho él ad-mitió que la planta funcionaba como debía funcionar un apa-rato York, que era buen modelo de este aparato y hubo prueba tendente a mostrar que la temperatura de 34 gra-dos era quizás la que por lo general es suficiente para cum-plir con el contrato.
En este caso así como en el de Seitz v. Brewers Refrigerating Company, 141 U. S. 510, no hay alegación de fraude, accidente o error. Podemos decir con esa corte que éste no es un caso de un supuesto defecto en el proceso de fabrica-ción conocido del vendedor pero no del comprador, ni de confianza presunta o justificada por parte del comprador en el juicio del vendedor más que en el suyo propio, sino de la compra de un artículo específico fabricado para un uso y fin particular, propio y eficaz para ese uso, pero que en cuanto a su funcionamiento en dar el resultado que se de-seaba bajo circunstancias particulares el comprador se en-cuentra defraudado en su propósito.
Aunque el demandante en este caso confió algo en la opi-nión de la demandada toda la prueba muestra que dicha de-mandada vendió y entregó al demandante una planta capaz de realizar todo el trabajo que según había manifestado el demandante era necesario. Además, la corporación deman-dada explicó que la planta no era una planta de refrigerar enteramente, pues tal planta sería mucho más costosa, sino solamente una capaz de desarrollar 32 grados Farenheit, Que la planta no alcanzó enteramente a este grado no im-porta porque el no llegar exactamente a este punto podría deberse a las condiciones especiales bajo las cuales funcio-naba, sin insistir demasiado' en el hecho de que la puerta de la planta frecuentemente se abría y cerraba para los fines del negocio del demandante. La prueba tiende a mostrar que la planta podía conservar de 600 a 800 libras de pes-cado bajo las debidas condiciones por un número razonable de días.
*353Hemos seguido hasta cierto punto la teoría de la corte de que la demandada se comprometió a entregar un aparato adecuado para el negocio del demandante. Sin embargo, 'una planta refrigeradora no es un aparato extraordinario en es-tos días. La planta York era un tipo bien conocido y se ven-día por la demandada de buena fé. La demandada alegó que el aparato ordinariamente producía una temperatura de 32 grados y conservaba de 600 a 800 libras de pescado. Si no cumplió exactamente con esto como en el caso de Seitz v. Brewers Refrigerating Company, supra, esta alegación fue una mera opinión y no puede considerarse como una garantía.
Hubo alguna indicación en la prueba de que las paredes de la planta no tenían protección suficiente para impedir que entrara el calor. En otras palabras, que el contacto con otra pared no estaba protegido suficientemente por tabla u otro material, pero aun suponiendo que esto fuera parte de la causa por la cual la planta no se ajustaba a las necesi-dades del demandante era cosa susceptible de poder ser re-mediada. Esta cuestión del corcho o aislamiento del apa-rato tal vez sería una razón por lo menos para una rebaja del precio o para un r reclamación directa por daños y per-juicios provenientes de tal deficiencia pero no una acción. ordinaria de daños y perjuicios como por un incumplimiento total de un contrato.
No es-de importancia, teniendo que ser revocado el caso, pero el contrato en el caso era para instalar una planta es-pecífica que fue formalmente instalada. La teoría del de-mandante de no haber sido notificado formalmente de la re-ferida instalación no está justificada en los autos.
La sentencia debe ser revocada y la demanda desestimada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Ahhey-y Hutchison.